' Per Ouriam. This is a suit by appellee against appelIant to recover damages for wrongfully causing the death of appellee’s intestate. Appellant has filed abstracts of the record, and its briefs, in compliance with the rules of this court, but appellee has failed to file his briefs. The importance of the questions involved justifies us in refusing to decide the case upon its merits without the aid of briefs on behalf of appellee, and in pursuance of rule 28 of this court the judgment of the Circuit Court will be reversed fro forma, and the cause remanded. Reversed and remanded.